*123OPINION OF THE COURT
Per Curiam.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) moves to strike the respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4), upon the ground that he has been disbarred based upon his conviction in the County Court, Suffolk County, for criminal possession of a controlled substance in the fourth degree, pursuant to Penal Law § 220.09, a class C felony.
On January 5, 2006, the respondent pleaded guilty to the aforesaid crime before the Honorable James F.X. Doyle. The respondent admitted that at approximately 12:45 p.m. on June 8,
2005, he was proceeding westbound on the Southern State Parkway near Straight Path in the Town of Babylon when he was found to be in knowing and unlawful possession of a narcotic drug, namely 399 pills of hydrocodone in the form of Vicodin tablets. As part of the disposition, the respondent forfeited the $54,000 in cash which was recovered in the vehicle and waived any defenses, such as agency or entrapment, as well as his right to appeal.
The respondent failed to notify the Court of his conviction, pursuant to Judiciary Law § 90 (4) (c).
Pursuant to Judiciary Law § 90 (4), an attorney is automatically disbarred upon his conviction of a felony and ceases to be an attorney. Having ceased to be an attorney upon his conviction, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted based on his disbarment, effective January 5, 2006.
Prudenti, RJ., Mastro, Rivera, Spolzino and Chambers, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Andrew Petrone, is disbarred, effective January 5,
2006, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Andrew Petrone, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Andrew Petrone, is commanded to desist and refrain from (1) *124practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Andrew Petrone, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).